[pic]
                                   In the
                          Twelfth Court of Appeals
                      Twelfth Court of Appeals District
                           For the State of Texas

                        ____________________________

                              No.12-14-00240-CR
                             Mark Eric Emanuel,
                                  Appellant
                                     v.
                             The State of Texas,
                                  Appellee
                        _____________________________

                              Order of Contempt

      On May 11, 2015, this Court conducted a hearing on its Order to Appear
and Show Cause issued in the above-styled and numbered cause  on  April  30,
2015.  By that order, Court Reporter Helen C. Wooten was directed to  appear
and show cause why she should not be held in contempt for  failing  to  obey
the attached Order of this Court  dated  April  21,  2015,   in  the  appeal
styled Mark Eric Emanuel v. The State  of  Texas.   Following  the  hearing,
this Court makes the following findings and Order:
   1. The related case (trial court cause number 31159, Mark Eric Emanuel v.
      The State of Texas) was tried before 3rd District  Court  of  Anderson
      County, Texas, and sentence was pronounced on July 17, 2014.
   2. The appeal was perfected on August 16, 2014, and the reporter's record
      was due to have been filed on or before November 14, 2014.
3.    On November 18, 2014 Reporter Helen C. Wooten was  notified  that  the
      reporter's record was past due and given until December  15,  2014  to
      file it.
4.    On December  18,  2014,  Reporter  Helen  C.  Wooten  was  granted  an
      extension of time to file the record to January 19, 2015.
5.    On  January  14,  2015,  Reporter  Helen  C.  Wooten  was  granted  an
      extension of time to file the record to February 2, 2015.
6.    On  February  4,  2015,  Reporter  Helen  C.  Wooten  was  granted  an
      extension of time to file the record to February 9, 2015.
7.    On February  17,  2015,  Reporter  Helen  C.  Wooten  was  granted  an
      extension of time to file the record to February 17, 2015.
8.    On February 19, 2015, Reporter Helen C. Wooten was notified  that  the
      reporter's record was past due and given until March 2, 2015  to  file
      it.
9.    On March 4, 2015, Reporter Helen C. Wooten was  granted  an  extension
      of time to file the record to April 6, 2015.
10.   On April 9, 2015, Reporter Helen  C.  Wooten  was  notified  that  the
      reporter's record was past due and given a final deadline of April 20,
      2015 to file it.
11.   On April 21, 2015, the Court withdrew its April 9, 2015 order  setting
      a final deadline of April 20, 2015,  took  "no  action"  on  Helen  C.
      Wooten's request for an extension of time to file the  record,  set  a
      final deadline, and ordered Reporter  Helen  C.  Wooten  to  file  the
      reporter's record in cause number 12-14-00240-CR, Mark Eric Emanuel v.
      The State of Texas, on or before April 28, 2015
12.   Reporter Helen C. Wooten again failed to file  the  reporter's  record
      as ordered.
13.   On April 29, 2015, the matter was referred to the  Court  for  further
      action.
14.   On April 30, 2015, this Court issued  an  Order  to  Appear  and  Show
      Cause directed to Reporter Helen C. Wooten.
15.   Reporter Helen C. Wooten has filed the complete reporter's  record  in
      cause number 12-14-00240-CR, Mark Eric Emanuel v. The State of Texas.
16.   On May 11, 2015, the hearing on this Court's Order to Appear and  Show
      Cause was held.
17.   At the beginning of the hearing, Reporter Helen C.  Wooten  had  filed
      all of the record except one exhibit consisting  of  a  DVD  that  was
      admitted at trial.
18.    Reporter  Helen  C.  Wooten  explained  that  she  had   attempt   to
      electronically filed the DVD, but was unable to do so because  of  the
      format of the DVD.
19.   After appearance, the Court recessed the hearing to  provide  Reporter
      Helen C. Wooten an opportunity to electronically file the DVD.
20.   After consulting with the Clerk  of  this  Court,  Reporter  Helen  C.
      Wooten was able to electronically file the DVD, and the Court  resumed
      the contempt hearing.

      Reporter, Helen C. Wooten offered some explanation for  having  failed
to file the record as ordered.  At the conclusion of the hearing, the  Court
recessed, and upon returning, informed Wooten that  she  had  violated  this
Court's order by failing to file the record as ordered, and  had  failed  to
provide sufficient cause to excuse her contempt.
      ACCORDINGLY, this Court finds that Helen C. Wooten is in contempt  for
violating this Court's order of April 21, 2015.  However,
      IT IS THEREFORE ORDERED that  after  consideration  of  the  testimony
presented at the hearing, no punishment will be assessed.
      WITNESS the Honorable James T. Worthen, Chief Justice of the Court  of
Appeals, 12th Court of Appeals District of Texas, at Tyler.
      GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at  my  office  this  12th
day of May 2015, A.D.
                                        Cathy S. Lusk, CLERK
                                        12th Court of Appeals

                                        ____________________________
                                       By: Katrina McClenny, Chief Deputy
                                  Clerk